Citation Nr: 0720468	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
RO in New Orleans, Louisiana, which granted service 
connection for PTSD and assigned a disability rating of 30 
percent. 

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  Prior to November 18, 2005, the veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
some sleep difficulty, depression, startle reaction, anger, 
irritability, and panic attacks.

2.  On and after November 18, 2005, veteran's PTSD disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity, due to an increase in 
sleep difficulty, depression, startle reaction, anger, 
irritability, and panic attacks.


CONCLUSIONS OF LAW

1.  Prior to November 18, 2005, the criteria for an initial 
rating in excess of 30 percent for PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  On and after November 18, 2005, the criteria for an 
initial rating of 50 percent, but no higher, for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in an October 2003 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003.  Since that time, the veteran's disability has 
displayed an increase in severity.  The VA treatment records 
beginning in November 2005 describe the veteran's disability 
in similar manner to the September 2003 VA examination, 
including symptoms, signs and an assessment of severity in 
accordance with the rating criteria.  Subsequent to the 
initial November 2005 evaluation, further treatment notes 
verify the increase in disability and provide monitoring of 
his progress, showing that his condition, while worsened, has 
stabilized.  This is discussed in further detail below.  The 
Board concludes that the record is sufficient foundation for 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his PTSD, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 31-40 represents "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Id.  

The veteran was sent for a September 2003 VA examination to 
ascertain his current level of functioning.  He was given a 
GAF score of 55.  The examiner considered his symptomatology 
to be mild with definite impairment in family relationships, 
social interactions, emotional well-being and general quality 
of life.  During the examination, the veteran was found to be 
pleasant, lucid, oriented, fully cooperative, and alert.  He 
demonstrated a propensity for anger, anxiety and depression.  
There were no indications of a thought disorder, mania or 
gross cerebral dysfunction.  The examiner assessed the 
veteran as chronically tense, emotionally labile, easily 
disorganized and psychologically vulnerable.  He has intense, 
debilitating anxiety, severe clinical depression, marked 
interpersonal alienation and social withdrawal and pronounced 
hostility and rage.  He experiences intrusive recollections 
of combat events, frequent nightmares focused on his war 
experiences and a significant exacerbation of emotional and 
physiological discomfort by stimuli of the trauma.  The 
veteran attempts to avoid such thoughts and feelings 
remindful of the combat experiences.  He has marked 
disinterest in previous activities, pessimistic views of the 
future, emotional numbing, and increasing social withdrawal.  
He has hypervigilance, an exaggerated startle response, 
difficulties of concentration and attention, sleep 
disturbances on a nightly basis.  The veteran is easily 
frustrated and quick to anger, prone to being abrupt, 
seemingly unprovoked loss of emotional and behavioral 
control, and inappropriate, overly intense displays of anger.  

His VA treatment notes cover two distinct periods.  The first 
is from September 2003 to June 2004.  The second is from 
October 2005 to September 2006.

During the first treatment period, the providers laid out his 
condition in detail on only a few occasions.  When the 
veteran first began treatment in September 2003, he was 
assigned a GAF score of 65.  The veteran was alert and 
oriented, normal speech in rate, tone and volume.  His 
thought processes and content were logical and goal directed.  
The veteran reported some suicidal ideation, but denied any 
current plans.  There was no homicidal ideation.  His affect 
was depressed and he appeared tearful.  Cognition appeared 
intact but was not formally tested.  An October 2003 
treatment note seconded this assessment and reported that the 
veteran was reporting violent dreams and had concerns 
regarding his ability to function at his church and his 
interpersonal relations.

The veteran began outpatient therapy in February 2004.  In 
March 2004, the veteran was reported to be alert, oriented, 
coherent and logical.  He was still having panic attacks.  In 
April, the veteran presented for an unscheduled appointment 
due to upsetting dreams and thoughts of violence.  The 
clinical psychologist interviewing him noted that the dreams 
and intrusive thoughts are unrelated to past trauma and 
likely represent obsessive-like phenomena.  Throughout the 
therapy, the veteran's affect was average and there is no 
indication of inappropriate or unusual behavior during 
therapy.  

The veteran's family also submitted statements in March 2004, 
in support of his claim.  The Board acknowledges that a 
layperson, including the veteran's family members, is 
competent to give evidence about what he experienced; for 
example, he is competent to report observations of another's 
behavior.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  

While the Board is unable to rate the veteran based on the 
particulars of his family life, to the extent to which these 
statements report his symptoms, they are relevant and will be 
considered.  The Board also notes the practical limitations 
of such evidence in that the statements in order to be 
probative must reflect the veteran's recent symptomatology.  
The Board's purpose in rating is to evaluate the veteran's 
level of functioning during the period on appeal, not from 
his separation from service to the present.  See Francisco, 
supra.  

The veteran's wife submitted a statement detailing, among 
other things, the veteran's symptoms as bad dreams, 
nightmares, sleeplessness and anxiety attacks.  The veteran's 
sister reported that the veteran is withdrawn, very nervous, 
impatient and irritable.  The veteran's mother in law 
reported that the veteran is withdrawn to the point of not 
answering the phone or the door bell.  

The veteran's daughters submitted statements which pertained 
to the veteran's behavior while they were children.  While 
the Board sympathizes with them, they did not report the 
veteran's current symptoms, and these statements are not 
relevant.  Id.  

The statement from the veteran's son in law is the most 
pertinent.  He reports that the veteran's attention span is 
quite short.  The veteran apparently engages in non sequiturs 
in conversations and repeats himself.  The veteran's ideas 
and comments "at most times seem to be unreasonable.  His 
explanations, when asked, do not fit his reasons for making 
the comment."  The veteran's mood also appears unstable.  
Both depressive episodes and angry outbursts occur without 
warning.  

The last piece of evidence from the first period is from a 
doctor at a private clinic.  The doctor mentioned that the 
veteran's symptoms seem to have worsened, but did not provide 
any details.  As a result, her statement is of little value.  

During the second period of VA treatment records, the 
veteran's condition appears to have worsened appreciably.  
The veteran was displaced to southern Florida following the 
loss of his home during Hurricane Katrina.  

The veteran began VA treatment in November 2005 in Florida.  
His initial evaluation indicates that he reported intrusive 
thoughts, frequent nightmares and interrupted sleep despite 
medication, hypervigilance, poor memory and concentration, 
irritability and anger, suspicious, isolating and fleeting 
passive thoughts of death.  He reported memory and 
concentration problems.  The examiner indicated that the 
veteran was neatly dressed and groomed, was alert and 
oriented.  During the interview, he was tearful and 
embarrassed, with a depressed mood and blunted affect.  His 
memory and his thought processes were grossly intact.  His 
insight was fair to good, and his judgment and impulse 
control were intact.  There was no suicidal or homicidal 
ideation, plan or intent.  The examiner's impression was 
"catastrophic and chronic PTSD, classic symptoms with severe 
distress and social and occupational impairment."  The 
examiner indicated his symptoms were exacerbated by the 
Hurricane Katrina disaster and the forced evacuation, 
relocation loss of social support.  

A December 2005 note indicated that the veteran was attentive 
with an anxious mood and some constriction of affect.  He was 
alert and oriented.  He had several complaints regarding his 
medication regime.  He was given a GAF of 36.

A February 2006 treatment note indicated that he was alert 
and attentive.  His mood was anxious and depressed.  His 
speech was relevant, fairly spontaneous and he had limited 
animation.  Insight was fair and his judgment and impulse 
control were good.  There was no suicidal or homicidal 
ideation.  

In May 2006, the veteran reported that he had returned to New 
Orleans and that seeing the city triggered poor sleep, 
intrusive thoughts, hypervigilance, avoidance and an 
exaggerated startle response.  He was alert and attentive.  
His mood was anxious and depressed.  His speech was relevant, 
fairly spontaneous and he had limited animation.  Insight was 
fair and his judgment and impulse control were good.  There 
was no suicidal or homicidal ideation.  A GAF score of 42 was 
assigned.

In August 2006, the veteran reported more intrusive thoughts 
of trauma, an increased desire to be alone, more numbing of 
emotions, more irritability and moodiness.  The veteran 
reported more interrupted sleep with more depressive symptoms 
and nightmares.  He had a depressed mood and affect.  

The final entry is from September 2006.  A treatment note 
indicates that the veteran has an anxious and depressed mood 
with a moderate range of affect.  The veteran had fair 
insight, good judgment.  His speech was low volume and he 
chose his words carefully.  The veteran was not suicidal or 
homicidal.  A GAF score of 40 was assigned.  

The medical evidence shows that, through the period of 
September 2003 to June 2004, his PTSD was stable and mild to 
moderate in degree.  Prior to the loss of the veteran's home 
in Katrina, the record does not show that the veteran's 
symptomatology was productive of reduced reliability and 
productivity.  His symptoms of some sleep difficulty, 
depression, startle reaction, anger, irritability, and panic 
attacks have been matched by fairly high GAF scores.  The 
Board notes that many of the criteria for the 30 percent and 
50 percent ratings, such as sleep disturbances, nightmares, 
panic attacks, intrusive thoughts, hypervigilance, 
exaggerated startle response, are similar, and different only 
in degree.  Using the GAF scores as a guide, the veteran's 
symptomatology (prior to November 2005) more closely 
approximates the criteria for a 30 percent rating.

His symptomatology is reported as increased on November 18, 
2005.  The intake evaluation provides a low GAF score, which 
was carried through the remainder of the records.  While the 
veteran's symptoms of PTSD were consistent with the prior 
period, the frequency and severity reportedly increased.  
Resolving any reasonable doubt in the veteran's favor, the 
Board finds that the criteria for a 50 percent were met as of 
November 18, 2005.  

The veteran did not show the symptoms necessary to meet the 
criteria for either a 70 or 100 percent rating.  His behavior 
in group situations during therapy elicited no remarks and he 
continues to function independently.  The veteran has some 
indications of impaired impulse control, but not periods of 
violence.  There is no indication of neglect of his personal 
appearance or hygiene, or an inability to establish and 
maintain effective relationships.  The Board has considered 
his son in law's report of speech which intermittently 
illogical, obscure, or irrelevant.  The veteran does not 
appear to engage in this during examinations or therapy 
sessions, which leads the Board to conclude that he does not 
have deficiencies in most areas or total occupational or 
social impairment.  The Board concludes that a rating in 
excess of 50 percent is not warranted.  

In sum, the Board concludes that the veteran is not entitled 
to a rating in excess of 30 percent prior to November 18, 
2005.  Resolving reasonable doubt in favor of the veteran, as 
of November 18, 2005, the Board concludes that a rating of 50 
percent, but no higher, is warranted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD prior to November 18, 2005 is denied.

Entitlement to an initial rating of 50 percent, but no 
higher, percent for PTSD on and after November 18, 2005 is 
granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


